Case 1:15-cv-00152-RGA Document 477 Filed 11/13/18 Page 1 of 9 PageID #: 39075




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

   BIO-RAD LABORATORIES, INC.

           and

   THE UNIVERSITY OF CHICAGO

                          Plaintiffs,                            C.A. No. 15-152-RGA

                  V.

   lOX GENOMICS, INC.

                          Defendant


                                           JURY VERDICT

                                 FINDINGS ON THE '083 PATENT

          1.      Have Bio-Rad/Chicago proven that it is more likely than not that 1OX Genomics

   directly infringed either claims 1 or 9 of the '083 Patent?

          Please answer in each cell with a "Y" for ''Yes" (for Bio-Rad/Chicago) or with an ''N" for

   ''No" (for lOX Genomics).

         Accused 1OX Product                        '083 Patent Claim 1   '083 Patent Claim 9

         Chromium Genome/Exome
                                                         V                     V
        Chromium Genome/Exome with
        Kynar                                            V                      y
         GemCode Long Read                               y                      ·y
        Chromium Single Cell 3'
                                                          V                      y
        Chromium Single Cell 3' with Kynar
                                                           V                      f
        Chromium Single Cell V(D)J with
        Kynar                                                f                    y
Case 1:15-cv-00152-RGA Document 477 Filed 11/13/18 Page 2 of 9 PageID #: 39076




          2.      Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   induced infringement by another person of either claims I or 9 of the '083 Patent?

          Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an "N" for

   ''No" (for lOX Genomics).

          Accused I OX Product                   '083 Patent Claim I     '083 Patent Claim 9


          Chromium Genome/Exome
          Chromium Genome/Exome with
          Kynar
                                                                                 \
          GemCode Long Read

          Chromium Single Cell 3'
          Chromium Single Cell 3' with
          Kynar
          Chromium Single Cell V(D)J with
          Kynar
          3.    Have Bio-Rad/Chicago proven that it is more likely than not that I OX Genomics

   contributed to infringement by another person of either claims I or 9 of the '083 Patent?

          Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an ''N" for

   ''No" (for IOX Genomics).

          Accused I OX Product                   '083 Patent Claim I    '083 Patent Claim 9


          Chromium Genome/Exome
                                                      V
                                                      .                       V
          Chromium Genome/Exome with
          Kynar                                        V                        y
          GemCode Long Read                             ·v                        Y'
          Chromium Single Cell 3'                        y
                                                         r
                                                                                     V
         Chromium Single Cell 3' with
         Kynar                                            y                          Y'
         Chromium Single Cell V(D)J with
         Kynar                                            y                          {
                                                  2
Case 1:15-cv-00152-RGA Document 477 Filed 11/13/18 Page 3 of 9 PageID #: 39077




          4.       If you found infringement of claims 1 or 9 of the '083 Patent for products with

   Kynar, have Bio-Rad/Chicago proven that it is more likely than not that the "non-fluorinated

   microchannel" element of claims 1 or 9 of the '083 Patent is literally satisfied for lOX

   Genomics's products with the Kynar modification?



                   Yes _ _ _ (for Bio-Rad/Chicago)              No-✓--'----- (for lOX Genomics)

          5.       If you answered "Yes" to Question 4, please skip this Question 5 without

   answering it.


                   Have Bio-Rad/Chicago proven that it is more likely than not that the "non-

   fluorinated microchannel" element of claims 1 or 9 of the '083 Patent is satisfied under the

   doctrine of equivalents for 1OX Genomics' s products with the K ynar modification?



                                 (for Bio-Rad/Chicago)         No _ _ _ (for lOX Genomics)




          6.       Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   supplies from the United States a component of the invention claimed in claims 1 or 9 of the

   '083 Patent? Please check "Yes" (for Bio-Rad/Chicago) or ''No" (for lOX Genomics).

                                                                       No

                   Claim 1

                   Claim 9




                                                   3
Case 1:15-cv-00152-RGA Document 477 Filed 11/13/18 Page 4 of 9 PageID #: 39078




           7.        Has lOX Genomics proven that it is highly probable that either claims 1 or 9 of the

   '083 Patent is invalid as indefinite?

          For each of the claims below, please check "Yes" (for lOX Genomics) or ''No" (for Bio-

   Rad/Chicago ).

                                           Yes                           No

          a.         Claim 1                                                ✓
          b.         Claim 9                                                  ·✓
                                       FINDINGS ON THE '193 PATENT

          8.         Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   directly infringed either claims 6 or 8 of the '193 Patent?

          Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an ''N" for

   ''No" (for lOX Genomics).

          Accused 1OX Product                 '193 Patent claim 6     '193 Patent claim 8
                •.




          Chromium Genome/Exome                      y                        y
          GemCode Long Read                           y                         y
          9.         Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   induced infringement by another person of either claims 6 or 8 of the '193 Patent?

          Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an ''N" for

   ''No" (for lOX Genomics).

          Accused 1OX Product                 '193 Patent claim 6     '193 Patent claim 8


          Chromium Genome/Exome                                               y
          GemCode Long Read                                                     \


                                                     4
Case 1:15-cv-00152-RGA Document 477 Filed 11/13/18 Page 5 of 9 PageID #: 39079




           10.      Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   contributed to infringement by another person of either claims 6 or 8 of the '193 Patent?

           Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an ''N" for

   ''No" (for lOX Genomics).

           Accused 1OX Product                '193 Patent claim 6     '193 Patent claim 8


           Chromium Genome/Exome                    \
           GemCode Long Read
           11.
                                                        l                      \
                    Has 1OX Genomics proven that it is highly probable that either claims 6 or 8 of

   the '193 Patent is invalid as obvious on the basis of Quake, Corbett, and Schubert?

          For each of the claims below, please check "Yes" (for IOX Genomics) or ''No" (for Bio-

   Rad/Chicago ).

                                          Yes

          a.        Claim 6

          b.        Claim 8



          12.       Has 1OX Genomics proven that it is highly probable that either claims 6 or 8 of

   the '193 Patent is invalid for lack of enablement?

          For each of the claims below, please check "Yes" (for lOX Genomics) or ''No" (for Bio-

   Rad/Chicago).

                                          Yes                          No

          a.        Claim 6                                               ✓
          b.        Claim 8                                                 ✓

                                                    5
Case 1:15-cv-00152-RGA Document 477 Filed 11/13/18 Page 6 of 9 PageID #: 39080




                                 FINDINGS ON THE '407 PATENT

          13.     Have Bio-Rad/Chicago proven that it is more likely than not that 1OX Genomics

   directly infringed any of claims 1, 10, or 11 of the '407 Patent?

          Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an "N" for

   ''No" (for lOX Genomics).

   Accused 1OX Product          '407 Patent Claim 1     '407 Patent Claim 10   '407 Patent Claim 11

   Chromium
   Genome/Exome                      y
   GemCode Long Read

   Chromium Single Cell 3'                                                             y
   Chromium Single
   Cell V(D)J
                                          \

          14.     Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   induced infringement by another person of any of claims 1, 10, or 11 of the '407 Patent?

          Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an ''N" for

   ''No" (for lOX Genomics).

   Accused 1OX Product         '407 Patent Claim 1     '407 Patent Claim 10    '407 Patent Claim 11

   Chromium
   Genome/Exome
                                                                                \
   GemCode Long Read




                                                             '
   Chromium Single Cell 3'
   Chromium Single
   Cell V(D)J                            \




                                                   6
Case 1:15-cv-00152-RGA Document 477 Filed 11/13/18 Page 7 of 9 PageID #: 39081




           15.     Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   contributed to infringement by another person of any of claims I, 10, or 11 of the '407 Patent?

          Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an "N" for

   ''No" (for lOX Genomics).

   Accus~d 1OX Product          .'407 Patent Claim 1   '407 Patent Claim 10     '407 Patent Claim 11

   Chromium
   Genome/Exome                                           \
   GemCode Long Read

   Chromium Single Cell 3'
   Chromium Single
   Cell V(D)J


           16.     Has IOX Genomics proven that it is highly probable that claim 1 of the

   '407 Patent is invalid as anticipated on the basis of Quake?

          Pease check "Yes" (for lOX Genomics) or ''No" (for Bio-Rad/Chicago).

                                         Yes

                   Claim 1



          17.      Has 1OX Genomics proven that it is highly probable that any of claims 10 or 11 of

   the '407 Patent are invalid as obvious on the basis of Quake and Schubert?

          For each of the claims below, please check "Yes" (for IOX Genomics) or ''No" (for Bio-

   Rad/Chicago).

                                        Yes

          a.       Claim 10

          b.       Claim 11


                                                   7
Case 1:15-cv-00152-RGA Document 477 Filed 11/13/18 Page 8 of 9 PageID #: 39082




           18.     Has lOX Genomics proven that it is highly probable that any of claims 1, 10, or

   11 of the '407 Patent is invalid for lack of enablement?

          For each of the claims below, please check "Yes" (for lOX Genomics) or ''No" (for Bio-

   Rad/Chicago).

                                         Yes
                                                                      No✓
          a.       Claim 1

          b.       Claim 10
                                                                          .j
          C.       Claim 11
                                                                          .j


          If you found that 1OX Genomics infringed any of the asserted claims of the '083, '193, or

   '407 Patents and that any of the infringed claims were not invalid on any basis, then with respect

   to that claim or those claims, please answer questions 19 and 20. Otherwise, do not answer

   questions 19 and 20.

                                   FINDING ON WILLFULNESS

          19.      Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics's

   infringement was willful?

                   Yes   __L (for Bio-Rad/Chicago)             No _ _ _ (for lOX Genomics)

                                FINDING ON PATENT DAMAGES

          20.      What amount ofreasonable royalties have Bio-Rad/Chicago proven they are more

   likely than not entitled to? Write out the amount in numbers and then in words.

                   23J q3Q,, ll 8 .00 (numbers)
                   $

                 +ww:,.f +he~ f'()\~h~~ N~ne,.. --I                   (words)    \
                 \'\0no(e d -th\r~/ ~.:O.nJi \ hoo~°'f\O,
                 ~veri honclre-0 ~i.3i-\-e-ffi,
Case 1:15-cv-00152-RGA Document 477 Filed 11/13/18 Page 9 of 9 PageID #: 39083




   UNANIMOUS VERDICT

             We, the jury, unanimously agree to the answers to the above questions and return them as

   our)1rd1ct in this case.




                                     ~---------
   Foreperson




   Juror



               /UJ
                                 \
   Juror .




   Juror


             - ._,=   =- .. -.

   Juror




   Juror




   Juror




                                                    9
